Citation Nr: 1047450	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to January 
1958. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In September 2010 the Veteran testified in Boston, Massachusetts, 
at a Travel Board hearing before a Veterans Law Judge.  A 
transcript of that proceeding is of record and has been 
associated with the claims file.  

The issue of entitlement to service connection for a bilateral 
foot disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to service 
connection for a bilateral foot disorder, claimed as dermatitis.  
The Veteran did not appeal that rating decision and it is now 
final.  

2.  The evidence received since the October 2001 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a bilateral foot 
disorder. 



CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied entitlement to 
service connection for endometriosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in October 2001 is new and material and the claim of entitlement 
to service connection for a bilateral foot disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  In 
connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  However, in the decision below, the Board 
has reopened the Veteran's claim for service connection for 
multiple sclerosis, and therefore, regardless of whether the 
notice requirements have been met in this case, no harm or 
prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

As indicated, the Veteran has presented a claim for entitlement 
to service connection for a bilateral foot disorder.  The Veteran 
first filed a claim for that condition in June 2001, 
characterizing it as sweating feet.  In an October 2001 rating 
decision, the RO denied entitlement to service connection for 
dermatitis of the foot, finding that there was no evidence of a 
chronic bilateral foot condition in service and no evidence of a 
currently diagnosed bilateral foot condition.  The Veteran was 
notified of that decision and of his appellate rights, but did 
not appeal that decision before the one year deadline.  The 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2007 the Veteran applied to reopen his claim of 
entitlement to service connection for a bilateral foot disorder.  
In a rating decision from February 2008 the RO denied the claim 
based on a lack of new and material evidence.  The Veteran 
submitted a Notice of Disagreement (NOD) with that rating 
decision in March 2008.  A Statement of the Case (SOC) was issued 
in June 2008, and the Veteran perfected his appeal by submitting 
a Substantive Appeal (VA Form 9) in July 2008.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to the 
October 2001 rating decision consists of private treatment 
records and the transcript from the Veteran's hearing before a 
Veterans Law Judge.  This evidence, specifically an April 2008 
letter from the Veteran's private physician, indicates that the 
Veteran has been experiencing numbness in his toes.  The examiner 
stated that this is probably related to small vessel disease from 
a previous episode of frostbite, which occurred many years ago.  
The transcript from the Veteran's September 2010 hearing before a 
Veterans Law Judge indicates that the Veteran stated that he was 
exposed to extreme cold during service and that he began getting 
"colds" in his feet.  The Board has determined that this 
evidence is both new and material, in that it indicates the 
existence of a diagnosed condition related to the Veteran's feet, 
which a medical professional has related to an incident the 
Veteran claims occurred during service.  Accordingly, the claim 
of entitlement to service connection for a bilateral foot 
disorder is reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a bilateral foot disorder 
is reopened.  To this extent, the claim is allowed. 


REMAND

Having been reopened, the Veteran's claim of entitlement to 
service connection for a bilateral foot disorder must be judged 
on the merits.  A review of the claims file, however, reveals 
that further action on this issue is necessary prior to final 
appellate review. 

The Veteran contends that service connection is warranted for a 
bilateral foot disorder.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). In the absence of proof of a current disability, there 
can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The precise nature of the Veteran's contentions regarding his 
claimed bilateral foot disorder are still unclear.  However, the 
Veteran has submitted private treatment records indicating that 
he has some form of foot disorder.  An April 2008 letter from the 
Veteran's private physician indicates that the Veteran has had 
problems with numbness of his toes, which the physician relates 
to small vessel disease from a previous episode of frostbite many 
years earlier.  In addition, during the Veteran's September 2010 
hearing before a Veterans Law Judge the Veteran reported being 
subjective to extreme and prolonged cold in service and stated 
that he has residual foot disability. 

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with this issue, and that the 
evidence of record is insufficient for the Board to render a 
decision.  The Veteran is competent to testify as to the presence 
of observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The private treatment records submitted by the 
Veteran are sufficient to require VA to obtain a medical opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
this matter must be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain pertinent 
treatment records from any other providers 
who may have evaluated the disability at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim of entitlement to 
service connection for a bilateral foot 
disorder.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The claims 
folder should be made available to and be 
reviewed by the examiner prior to the 
examination.  Following a thorough evaluation 
the examiner is ask to determine the precise 
nature of any foot disorder exhibited by the 
Veteran.  If a foot disorder is diagnosed, 
the examiner should stated whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that the foot 
disorder began during service or is 
proximately due to or the result of service 
or any event or injury in service.  A 
complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


